       Case 4:21-cv-00581 Document 9 Filed on 05/12/21 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                       ENTERED
                            THE UNITED STATES DISTRICT COURT                           May 12, 2021
                              SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                    HOUSTON DIVISION


DISH NETWORK L.L.C.,                         §
                                             §       CIVIL ACTION NO. 4:21-CV-00581
               Plaintiff,                    §
                                             §
vs.                                          §
                                             §
DOES 1-3, d/b/a Elahmad.com,                 §
                                             §
               Defendants.                   §

                                          ORDER

       Plantiff’s Motion for Extension of Time to Identify and Serve Defendant DOES is

GRANTED. Plaintiff will have an additional 90 days, or until August 23, 2021, to identify and

serve Defendants.

       It is so ORDERED.


May 12, 2021

Date                                              Th
                                                  The
                                                   he Hon
                                                      Honorable
                                                         norable
                                                               l A
                                                                 Alfred
                                                                   lffre
                                                                      r d H. Bennett
                                                  United States Di
                                                                 istrict Judge
                                                                District
